Tompkins, J.,
delivered the opinion of the Court.
Foreman, on motion of the Circuit Attorney, was suspended from practice as an attorney and counsellor at law of the Circuit Court of St. Louis county, and a copy of the order of suspension in compliance with the lav/ has been sent to this Court. (See section 7th of the act concerning aftornies and counsellors at law, Rev. Code, p. 159.) The section referred to gives to the Circuit Court the power to suspend for any misconduct, which in the opinion of the Court is sufficient to justify his being stricken from the rolls. By the 6th section of the same act, the Supreme Court has power to strike from the rolls any attorney who shall have been convicted of felony, or guilty of improperly retaining his clients’ money after demand made by the client for the same, mal-practiee in his office, gross ignorance or neglect of duty, or contempt of Court. The charge against Foreman as set out in the order of the Circuit Court is, that it was proved to the Court that he had passed counterfeit notes knowing them to be such, and that being indicted for the offence aforesaid, and confined in the common jail of the county of St. Louis, he made his escape therefrom. It is the opinion of this Court that the offence with which Foreman is charged is not any one of those enumerated in the 6th section above referred to, and the power to strike from the rolls for such cause not being given, this Court cannot exercise it. The cause is therefore remanded to the said Circuit Court, and that Court is required to dissolve the said suspension.